ORDER

Defendants Wyneta and Kristy Fish-back appeal from a final judgment of the Circuit Court of Clark County: 1) granting Plaintiffs William and Doreen Bergman a ten-foot prescriptive easement, and 2) denying the Fishbacks damages for trespass and injunctive relief against the Bergmans. In their first three points on appeal the Fishbacks argue the trial court erred in granting the Bergmans a prescriptive easement because they failed to establish that their use of the disputed alley was adverse in that: 1) the Bergmans believed they had permission to use the alley; 2) they believed the disputed tract was a public alley; and 3) until 2002, when Wyneta Fishback acquired the property, the owners of 470 West Clark Street were related to the Bergmans and had an amicable relationship with them. In their fourth point, the Fishbacks contend the trial court erred in not awarding them damages and in failing to enter an-injunction against the Bergmans.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).